DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on February 8, 2022 has been entered and made of record.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 26-31, 33, 34, 36-41, 43 and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, 9, 11-5, 18 and 19 of U.S. Patent No. 10,506,274 to Aravamudan et al. in view of Wang (U.S. Pub. No. 2011/0038509).
As to claim 26, Aravamudan et al. teaches a method for overlaying an image with a selectable option (i.e., “method for overlaying an image with selectable options”, claim 1 at Col. 16 lines 28-29), the method comprising:
identifying, based on the object of interest and context relating to the image, an action, from a plurality of actions, for subsequent selection by a user (i.e., “automatically identifying, based at least in part on the object of interest and context relating to the image being captured by the image capture device, a subset of actions of different types from a plurality of actions for subsequent selection by a user”, claim 1 at Col. 16 lines 35-39); and
generating for display the action to a user as a selectable option (i.e., “generating for display the subset of actions to a user as selectable options”, claim 1 at Col. 16 lines 42-43).
However, Aravamudan et al. does not explicitly claim identifying a plurality of objects in an image being captured by an image capture device of a user device; identifying an object of interest, from the plurality of objects in the image, based on location of the object of interest within a frame of the image; and the identification of the action based on a non-textual portion of the object of interest and context relating to the image.
Next, identify main object(s) step 106 is used to identify and label one or more main object(s) 107 based at least upon an analysis of the range information 105 and the digital image 103. The main object(s) 107 are identified from a plurality of objects that are detected and segmented in the digital image 103”, Paragraph [0032]); and
identifying an object of interest, from the plurality of objects in the image, based on location of the object of interest within a frame of the image (See for example, “Pixels having a more central location within the digital image are given a preferred adjusted pixel importance parameter value as compared to pixels in the same distance layer having a less central location within the digital image. This reflects the fact that main objects are likely to be closer to the center of the image”, Paragraph [0037]; and “In determine main object(s) step 214, at least one main object 107 is determined in response to the object importance parameter values”, Paragraph [0045]).
The combination of Aravamudan et al. and Wang do not explicitly disclose the identification of the action based on a non-textual portion of the object of interest.
Athsani et al. teaches identifying, based on a non-textual portion of the object of interest (i.e., “identify one or more objects in the scene in operation 210”, Paragraph [0042]; and Paragraphs [0061]-[0063]) and context relating to the image (i.e., Paragraph [0059]), an action, from a plurality of actions, for subsequent selection by a user (i.e., Paragraph [0053]).
Aravamudan et al., Wang and Athsani et al. are combinable because they are from the field of digital image processing for object of interest identification.

The suggestion/motivation for doing so would have been to apply special effects or image enhancements to the identified object, and to aid the user in making decisions regarding the identified object.
Therefore, it would have been obvious to combine Wang and Athsani et al. with Aravamudan et al. to obtain the invention as specified in claim 26.

As to claim 27, Aravamudan et al. teaches wherein the action is a subset of actions identified from the plurality of actions based on the object of interest and the context relating to the image (i.e., “automatically identifying, based at least in part on the object of interest and context relating to the image being captured by the image capture device, a subset of actions of different types from a plurality of actions for subsequent selection by a user”, claim 1 at Col. 16 lines 35-39), and wherein generating for display the selectable option comprises generating for display a plurality of selectable options corresponding to the subset of actions (i.e., “generating for display the subset of actions to a user as selectable options”, claim 1 at Col. 16 lines 42-43).

ranking each of the subset of actions based on a non-textual portion of the identified object of interest”, claim 1 at Col. 16 lines 40-41), wherein generating for display the plurality of selectable options includes ordering the subset of actions based on the ranking (i.e., “wherein generating for display the subset of actions to the user as selectable options includes ordering the subset of actions based on the ranking”, claim 2 at Col. 16 lines 44-46).

As to claim 29, Aravamudan et al. teaches further comprising selecting a highest ranking action within the subset of actions in response to user selection of a button (i.e., “selecting a highest ranking action within the subset of actions in response to user selection of a button of the user device”, claim 3 at Col. 16 lines 47-49).

As to claim 30, Aravamudan et al. teaches wherein identifying the object of interest further comprises augmenting the context relating to the image based on at least one of a location of the device and a location at which the image was taken (i.e., “using at least one of the location of the device and the location at which the live image was taken to augment the context relating to the image”, claim 4 at Col. 16 lines 50-54).

As to claim 31, Aravamudan et al. teaches wherein the action comprises an option to purchase an item corresponding to the object of interest from an online storefront corresponding to a physical storefront that is proximate to the location of the the subset of actions includes an action to purchase an item corresponding to the object of interest from an online store front corresponding to a physical storefront that is proximate to the location of the device or the location at which the live image was taken”, claim 5 at Col. 16 lines 55-59).

As to claim 33, Aravamudan et al. teaches storing the image to a memory along with data about at least one of the location of the user device, the date at which the image was captured, and the time at which the image was captured at a first point in time (i.e., “storing the image being captured by the image capture device to a memory along with data about at least one of the location of the user device, the date at which the image was captured, and the time at which the image was captured at a first point in time”, claim 8 at Col. 17 lines 1-6); and
presenting the action at a second point in time when the user later acts upon the stored image after the first point in time (i.e., “presenting the subset of actions at a second point in time in an order based on the ranking when the user later acts upon the stored live image after the first point in time”, claim 8 at Col. 17 lines 7-9).

As to claim 34, Aravamudan et al. teaches receiving a user selection of the action (i.e., “receiving a user selection of one of the subset of actions”, claim 9 at Col. 17 lines 10-12); and updating a profile associated with the user to include information about the selected action (i.e., “updating a profile associated with the user to include information about the one of the subset of actions selected by the user”, claim 9 at Col. 17 lines 13-15).

As to claim 36, Aravamudan et al. teaches a system for overlaying an image with a selectable option (i.e., “system for overlaying an image with selectable options, comprising control circuitry configured to”, claim 11 at Col. 17 lines 19-20), the system comprising control circuitry configured to:
identify, based on the object of interest and context relating to the image, an action, from a plurality of actions, for subsequent selection by a user (i.e., “automatically identify, based at least in part on the object of interest and context relating to the image being captured by the image capture device, a subset of actions of different types from a plurality of actions for subsequent selection by a user”, claim 11 at Col. 17 lines 26-30); and
generate for display the action to a user as a selectable option (i.e., “generate for display the subset of actions to a user as selectable options”, claim 11 at Col. 17 lines 33-34).
However, Aravamudan et al. does not explicitly claim the control circuitry configured to: identify a plurality of objects in an image being captured by an image capture device of a user device; identify an object of interest, from the plurality of objects in the image, based on a location of the object of interest within a frame of the image; and identify the action based on a non-textual portion of the object of interest and context relating to the image.
data processing system 10”, Paragraph [0022]) identify a plurality of objects in an image being captured by an image capture device of a user device (i.e., “Next, identify main object(s) step 106 is used to identify and label one or more main object(s) 107 based at least upon an analysis of the range information 105 and the digital image 103. The main object(s) 107 are identified from a plurality of objects that are detected and segmented in the digital image 103”, Paragraph [0032]); and identify an object of interest, from the plurality of objects in the image, based on a location of the object of interest within a frame of the image (See for example, “Pixels having a more central location within the digital image are given a preferred adjusted pixel importance parameter value as compared to pixels in the same distance layer having a less central location within the digital image. This reflects the fact that main objects are likely to be closer to the center of the image”, Paragraph [0037]; and “In determine main object(s) step 214, at least one main object 107 is determined in response to the object importance parameter values”, Paragraph [0045]).
The combination of Aravamudan et al. and Wang do not explicitly disclose the identification of the action based on a non-textual portion of the object of interest.
Athsani et al. teaches a control circuitry (i.e., “UAR server 101”, Paragraph [0030]) configured to identify, based on a non-textual portion of the object of interest (i.e., “identify one or more objects in the scene in operation 210”, Paragraph [0042]; and Paragraphs [0061]-[0063]) and context relating to the image (i.e., Paragraph [0059]), an action, from a plurality of actions, for subsequent selection by a user (i.e., Paragraph [0053]).


As to claim 37, Aravamudan et al. teaches wherein the action is a subset of actions identified by the control circuitry from the plurality of actions based on the object of interest and the context relating to the image (i.e., “automatically identify, based at least in part on the object of interest and context relating to the image being captured by the image capture device, a subset of actions of different types from a plurality of actions for subsequent selection by a user”, claim 11 at Col. 17 lines 26-30), and wherein the control circuitry, when generating for display the selectable option, is further configured to generate for display a plurality of selectable options corresponding to the subset of actions (i.e., “generate for display the subset of actions to a user as selectable options”, claim 11 at Col. 17 lines 33-34).

As to claim 38, Aravamudan et al. teaches wherein the control circuitry is further configured to: rank each action of the subset of actions based on the non-textual portion rank each of the subset of actions based on a non-textual portion of the identified object of interest”, claim 11 at Col. 17 lines 31-32), wherein generating for display the plurality of selectable options comprises ordering the subset of actions based on the ranking (i.e., “when generating for display the subset of actions to the user as selectable options, to order the subset of actions based on the ranking”, claim 12 at Col. 17 lines 35-38).

As to claim 39, Aravamudan et al. teaches wherein the control circuitry is further configured to select a highest ranking action within the subset of actions in response to user selection of a button (i.e., “wherein the control circuitry is further configured to select a highest ranking action within the subset of actions in response to user selection of a button of the user device”, claim 13 at Col. 17 lines 39-42).

As to claim 40, Aravamudan et al. teaches wherein the control circuitry is further configured, when identifying the object of interest, to augment the context relating to the image based on at least one of a location of the device and a location at which the image was taken (i.e., “when automatically identifying the subset of actions, to use at least one of the location of the device and the location at which the live image was taken to augment the context relating to the image”, claim 14 at Col. 18 lines 1-5).

As to claim 41, Aravamudan et al. teaches wherein the action comprises an option to purchase an item corresponding to the object of interest from an online storefront corresponding to a physical storefront that is proximate to the location of the wherein the subset of actions includes an action to purchase an item corresponding to the object of interest from an online store front corresponding to a physical storefront that is proximate to the location of the device or the location at which the live image was taken”, claim 15 at Col. 18 lines 6-10).

As to claim 43, Aravamudan et al. teaches wherein the control circuitry is further configured to: store the image to a memory along with data about at least one of the location of the user device, the date at which the image was captured, and the time at which the image was captured at a first point in time (i.e., “wherein the control circuitry is further configured to: store the image being captured by the image capture device to a memory along with data about at least one of the location of the user device, the date at which the image was captured, and the time at which the image was captured at a first point in time”, claim 18 at Col. 18 lines 22-28); and present the action at a second point in time when the user later acts upon the stored image after the first point in time (i.e., “presenting the subset of actions at a second point in time in an order based on the ranking when the user later acts upon the stored live image after the first point in time”, claim 18 at Col. 18 lines 29-31).

As to claim 44, Aravamudan et al. teaches wherein the control circuitry is further configured to: receive a user selection of the action (i.e., “wherein the control circuitry is further configured to: receive a user selection of one of the subset of actions”, claim 19 at Col. 18 lines 32-34); and update a profile associated with the user to include update a profile associated with the user to include information about the one of the subset of actions selected by the user”, claim 19 at Col. 18 lines 35-37).

Claims 32 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 10,506,274 to Aravamudan et al. in view of Wang and Athsani et al. as applied to claims 26 and 36 above, and further in view of Sands et al. (U.S. Pub. No. 2009/0215471).  The teachings of Aravamudan et al., Wang and Athsani et al. have been discussed above.
As to claims 32 and 42, Aravamudan et al., Wang and Athsani et al. do not explicitly claim and/or disclose wherein the control circuitry is further configured to graphically accentuate a perimeter of the object in response to identifying the object.
Sands et al. teaches a control circuitry (i.e., “processor 218”, Paragraph [0024]) that is configured to graphically accentuate a perimeter of the object in response to identifying the object (See for example, Paragraph [0045]; and “Overlay Generation and Display 310 will overlay the viewfinder image to highlight the location. This may be by placing a bold or contrasting overlay, such as outline 802 around cabinet 704 in viewfinder display 800 as shown in FIG. 8”, Paragraph [0046]).
Aravamudan et al., Wang, Athsani et al. and Sands et al. are combinable because they are from the field of digital image processing for object of interest identification.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to further modify Aravamudan et al., Wang and Athsani et al. by 
The suggestion/motivation for doing so would have been to support on-screen cueing to identifying objects.
Therefore, it would have been obvious to combine Sands et al. with Aravamudan et al., Wang and Athsani et al. to obtain the invention as specified in claims 32 and 42.

Claims 35 and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 10,506,274 to Aravamudan et al. in view of Wang and Athsani et al. as applied to claims 26 and 36 above, and further in view of Aller et al. (U.S. Pub. No. 2011/0244919).  The teachings of Aravamudan et al., Wang and Athsani et al. have been discussed above.
As to claims 35 and 45, Aravamudan et al., Wang and Athsani et al. do not explicitly claim and/or disclose wherein the control circuitry is further configured to generate for display a visual guide overlaying the image being captured by the image capture device in response to detecting that motion of the user device falls below a threshold value.
Aller et al. teaches a control circuitry (i.e., Paragraph [0857]) that is configured to generate for display a visual guide overlaying the image being captured by the image capture device in response to detecting that motion of the user device falls below a threshold value (See for example, Paragraph [0797]).
Aravamudan et al., Wang, Athsani et al. and Aller et al. are combinable because they are from the field of digital image processing for object of interest identification.

The suggestion/motivation for doing so would have been to present the user with different options and modes.
Therefore, it would have been obvious to combine Aller et al. with Aravamudan et al., Wang and Athsani et al. to obtain the invention as specified in claims 35 and 45.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 26, 27, 30, 31, 33, 36, 37, 40, 41 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khosravy et al. (U.S. Pub. No. 2009/0319181) in view of Wang (U.S. Pub. No. 2011/0038509).
As to claims 26 and 36, Khosravy et al. teaches a method for overlaying an image with a selectable option (i.e., Abstract)/system for overlaying an image with a selectable option, the system comprising control circuitry (i.e., “portable electronic device 100 according to an embodiment including processor(s) 110”, Paragraph [0085]) configured to: 
identifying a plurality of objects in an image being captured by an image capture device of a user device (i.e., “an image recognition system for recognizing at least one object in image data”, Paragraph [0068]; “The point to location user interface 1010 includes an image section 1020, e.g., input from a camera included with the device 1000, wherein various POIs 1022, 1024, etc. are identified in the scene”, Paragraph [0106]; and “find people user interface 1110 includes an image section 1120, e.g., camera input, whereby persons of interest person1 1122 and person2 1124 are illustrated for simplicity of example in a crowd of people”, Paragraph [0108]);
identifying, based on a non-textual portion of an object of interest (i.e., person in the embodiment of FIG. 11, Paragraph [0108]; and theater and stadium for the embodiment of FIG. 12, Paragraph [0110]) and context relating to the image, an action, from a plurality of actions, for subsequent selection by a user (i.e., “a filter UI 1136 can be used to sort categories and a scope definition UI 1138 can help define the scope of physical space to be encompassed by the POI discovery … a person of interest such as person of interest 1122 can be selected resulting in overlay information and actions 1132 over or nearby the selected person of interest”, Paragraph [0108]); and
generating for display the action to a user as a selectable option (i.e., “a user can gesture with the device in a variety of pre-defined or user defined ways per the following non-limiting examples: initiate look through viewfinder for context gesture 1141, discover friends or other desired subscribers gesture 1142, call gesture 1143, start message gesture 1144, view person’s website gesture 1145, e.g., Facebook, MySpace, Twitter, add person to list gesture 1146, e.g., Friends, Family, Favorites, find out schedule availability gesture 1147, or friend or flirt gesture 1148, e.g., make a heart shape in 2-D with the device with respect to a person”, Paragraph [0108]; see also, “At 2000, a barcode of an item is scanned, e.g., via a gesture, on a shelf of a store. At 2010, the item is identified based on the barcode scan and information about the item and actions that can be taken are displayed via the user interface (e.g., compare prices, product website, reviews, find local store, add to list, search for items, list management, audio/images/video for item, etc.)”, Paragraph [0124]).
However, Khosravy et al. does not explicitly disclose identifying an object of interest, from the plurality of objects in the image, based on location of the object of interest within a frame of the image, and the identification of the action from a plurality of actions .
Wang teaches a control circuitry that is configured to (i.e., “data processing system 10”, Paragraph [0022]) identify an object of interest, from the plurality of objects in the image, based on location of the object of interest within a frame of the image (See for example, “Pixels having a more central location within the digital image are given a preferred adjusted pixel importance parameter value as compared to pixels in the same distance layer having a less central location within the digital image. This reflects the fact that main objects are likely to be closer to the center of the image”, Paragraph [0037]; and “In determine main object(s) step 214, at least one main object 107 is determined in response to the object importance parameter values”, Paragraph [0045]).
Khosravy et al. and Wang are combinable because they are from the field of digital image processing for object of interest identification.

The suggestion/motivation for doing so would have been to apply special effects or image enhancements to the identified object.
Therefore, it would have been obvious to combine Wang with Khosravy et al. to obtain the invention as specified in claims 26 and 36.

As to claims 27 and 37, Khosravy et al. teaches wherein the action is a subset of actions identified by the control circuitry from the plurality of actions based on the object of interest and the context relating to the image (i.e., “when a user gestures, e.g., points, at a particular item at a particular location or place, this creates an opportunity for anyone having an interest in that particular item to interact with the user regarding that item or related items at a point at a time when the user's focus is on the particular item. User context for the interaction can also be taken into account to supplement the provision of one or more interactive direction based services”, Paragraph [0074]; and “actions 1032, 1034”, Paragraph [0106]), and
wherein the control circuitry, when generating for display the selectable option, is further configured to generate for display a plurality of selectable options corresponding to the subset of actions (See for example, “actions 1132 over or nearby the selected person of interest”, Paragraph [0108]).



As to claims 31 and 41, Khosravy et al. teaches wherein the action comprises an option to purchase an item corresponding to the object of interest from an online storefront corresponding to a physical storefront that is proximate to the location of the device or the location at which the image was taken (i.e., “a user can select an item 1830 and invoke item-level hunt user interface 1840, which can include item information 1842 … or enable purchase of item(s) online 1852”, Paragraph [0122]).

As to claims 33 and 43, Khosravy et al. teaches wherein the control circuitry is further configured to: store the image to a memory along with data about at least one of the location of the user device, the date at which the image was captured, and the time at which the image was captured at a first point in time (i.e., Paragraph [0117]); and present the action at a second point in time when the user later acts upon the stored image after the first point in time (i.e., “enables device users to geoplant items for discovery later as they interact with the universe”, Paragraph [0117]).

Claims 28, 29, 38 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khosravy et al. in view of Wang as applied to claims 27 and 37 Schloter (U.S. Pub. No. 2007/0106721).  The teachings of Khosravy et al. and Wang have been discussed above.
As to claims 28 and 38, Khosravy et al. and Wang do not explicitly disclose wherein the control circuitry is further configured to: rank each action of the subset of actions based on the non-textual portion of the identified object of interest, and wherein generating for display the plurality of selectable options comprises ordering the subset of actions based on the ranking.
Schloter teaches a control circuitry (i.e., “recognition server 104”, Paragraph [0047]) that is configured to: rank (i.e., Paragraph [0074]) each action of the subset of actions based on the non-textual portion of the identified object of interest (i.e., “facade of a restaurant”, Paragraph [0067]; and Paragraph [0073]), and wherein generating for display the plurality of selectable options comprises ordering the subset of actions based on the ranking (i.e., “The results can be represented in a linear list, in a ranked list”, Paragraph [0074]).
Khosravy et al., Wang and Schloter are combinable because they are from the field of digital image processing for object of interest identification.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to further modify Khosravy et al. and Wang by incorporating the ranking of each action of the subset of actions based on the non-textual portion of the identified object of interest, and generating for display the plurality of selectable options comprises ordering the subset of actions based on the ranking.
The suggestion/motivation for doing so would have been to take into account user’s preferences when presenting actions for selection.


As to claims 29 and 39, Schloter teaches wherein the control circuitry is further configured to select a highest ranking action within the subset of actions in response to user selection of a button (i.e., “Links, when activated, may cause the client to perform a certain activity”, Paragraph [0073]; and Paragraph [0074]).

Claims 34 and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khosravy et al. in view of Wang as applied to claims 26 and 36 above, and further in view of Rhoads et al. (U.S. Pub. No. 2010/0048242).  The teachings of Khosravy et al. and Wang have been discussed above.
As to claims 34 and 44, Khosravy et al. teaches wherein the control circuitry is further configured to: receive a user selection of the action (i.e., “a gesture towards a given person could initiate action or interaction in relation to that user”, Paragraph [0108]).
However, Khosravy et al. and Wang do not explicitly disclose wherein the control circuitry is further configured to: update a profile associated with the user to include information about the selected action.
Rhoads et al. teaches a control circuitry (i.e., Paragraph [0136]) that is configured to: update a profile associated with the user to include information about the selected action (i.e., “user’s profile”, Paragraph [0214]).

At the time of the invention, it would have been obvious to a person of ordinary skill in the art to further modify Khosravy et al. and Wang by incorporating the updating of a profile associated with the user to include information about the selected action.
The suggestion/motivation for doing so would have been to personalize the user’s interaction according to the user’s past behavior.
Therefore, it would have been obvious to combine Rhoads et al. with Khosravy et al. and Wang to obtain the invention as specified in claims 34 and 44.

Claims 35 and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khosravy et al. in view of Wang as applied to claims 26 and 36 above, and further in view of Aller et al. (U.S. Pub. No. 2011/0244919).  The teachings of Khosravy et al. and Wang have been discussed above.
As to claims 35 and 45, Khosravy et al. and Wang do not explicitly disclose wherein the control circuitry is further configured to generate for display a visual guide overlaying the image being captured by the image capture device in response to detecting that motion of the user device falls below a threshold value.
Aller et al. teaches a control circuitry (i.e., Paragraph [0857]) that is configured to generate for display a visual guide overlaying the image being captured by the image capture device in response to detecting that motion of the user device falls below a threshold value (See for example, Paragraph [0797]).

At the time of the invention, it would have been obvious to a person of ordinary skill in the art to further modify Khosravy et al. and Wang by incorporating the generation for display of a visual guide overlaying the image being captured by the image capture device in response to detecting that motion of the user device falls below a threshold value.
The suggestion/motivation for doing so would have been to present the user with different options and modes.
Therefore, it would have been obvious to combine Aller et al. with Khosravy et al. and Wang to obtain the invention as specified in claims 35 and 45.

Allowable Subject Matter
Claims 46 and 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Double Patenting
With respect to claims 26-45, Applicant’s arguments (Remarks dated February 8, 2022, page 7) have been fully considered.  However, the double patenting rejection is maintained (Refer to Double Patenting Section above).

Claim Rejections - 35 USC § 103
With respect to claims 26-45, Applicant’s arguments (Remarks dated February 8, 2022, pages 6-7) have been fully considered.  However, they are moot in view of the new ground(s) of rejection (Refer to Claim Rejections - 35 USC § 103 Section above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M TORRES whose telephone number is (571)270-1356. The examiner can normally be reached Monday thru Friday; 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE M TORRES/Examiner, Art Unit 2664